Citation Nr: 0203708	
Decision Date: 04/23/02    Archive Date: 05/02/02

DOCKET NO.  94-19 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a permanent and total disability rating for 
pension purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from February 1969 to 
February 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  As a procedural matter, the veteran filed the 
initial claim in 1992, which was denied by rating decision 
dated in January 1993.  He subsequently filed a timely 
substantive appeal; however, the claim remained dormant for a 
period of time.  In 1999, the veteran underwent a VA 
examination and the RO issued a supplemental statement of the 
case.  

In August 2001, the Board remanded the issue to the RO for 
further development, including income verification.  The 
requested development has been accomplished to the extent 
possible and the case is now ready for appellate review.


FINDINGS OF FACT

1.  The RO has obtained all evidence necessary for an 
equitable disposition of this claim.

2.  The veteran's nonservice-connected disabilities include 
arthritis of the left shoulder with limitation of motion 
rated at 20 percent disabling; limitation of motion of the 
lumbar spin rated at 20 percent disabling; and noncompensable 
evaluations assigned to arthritis of the right shoulder, 
right hip, left hip, and hands. The combined disability 
rating is 40 percent disabling.

3.  The veteran was born in September 1951 and has a high 
school education.  His employment experience includes work as 
a part-time maintenance worker.

4.  The veteran's physical disabilities permanently preclude 
him from engaging in all forms of substantially gainful 
employment consistent with his age, education, and work 
experience.


CONCLUSION OF LAW

Giving the veteran the benefit of the doubt, the requirements 
for a permanent and total disability rating for pension 
purposes are met.  38 U.S.C.A. §§ 1502, 1521, 5103A (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.321(b)(2), 3.340, 3.342, 
4.15, 4.16, 4.17 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA law provides that pension shall be paid to each veteran of 
a period of war who meets the service requirements and who is 
permanently and totally disabled because of a nonservice-
connected disability which is not the result of the veteran's 
willful misconduct.  A finding of permanent and total 
disability for pension purposes can be established under VA 
regulations by "objective" and "subjective" standards.  See 
Brown v. Derwinski, 2 Vet. App. 444, 446 (1992); see also 
Talley v. Derwinski, 2 Vet. App. 282 (1992).  

Permanent and total disability may be shown in two ways:  (1) 
the veteran must be unemployable as a result of a lifetime 
disability (the "subjective" standard which is based on the 
disabilities, age, occupational background, and other related 
factors of the individual veteran whose claim is being 
adjudicated) or, (2) even if not unemployable, if the veteran 
suffers from a lifetime disability which would render it 
impossible for the average person with the same disability to 
follow a substantially gainful occupation (the "objective" 
standard which is based on the percentage ratings assigned 
for each disability from the Schedule for Rating 
Disabilities, 38 C.F.R., Part 4 (Ratings Schedule)).  Brown, 
2 Vet. App. at 446.  The "objective" standard requires 
demonstration of specific minimum percentage ratings and the 
permanence of those percentage ratings for pension purposes.  
38 C.F.R. §§ 4.16(a), 4.17 (2000).

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, and that, if there are two 
or more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  See 38 C.F.R. § 4.16 (2000).

All veterans who are basically eligible and who are unable to 
secure and follow a substantially gainful occupation by 
reason of disabilities which are likely to be permanent shall 
be rated as permanently and totally disabled.  For the 
purpose of pension, the permanence of the percentage 
requirements of § 4.16 is a requisite.  When the percentage 
requirements are met, and the disabilities involved are of a 
permanent nature, a rating of permanent and total disability 
will be assigned if the veteran is found to be unable to 
secure and follow substantially gainful employment by reason 
of such disability.  38 C.F.R. § 4.17 (2000).  If a permanent 
and total disability rating is not warranted under the 
"objective" standard and the veteran is unemployable, the RO 
should consider the issue of entitlement to a permanent and 
total disability rating on an extra-schedular basis.  See 
Roberts v. Derwinski, 2 Vet. App. 387, 390 (1992).  VA 
regulations 38 C.F.R. §§ 3.321(b)(2) and 4.17(b) require that 
a veteran be "unemployable" before consideration of 
extraschedular entitlement to pension benefits.  
Consideration must be given to the veteran's disabilities, 
age, occupational background, and other related factors.

The significant issue is whether the veteran is capable of 
performing the physical and mental acts required of 
employment, not whether he can find employment.  See Van 
Hoose v. Brown, 4 Vet. App. 361 (1993).  Marginal employment, 
odd-job employment, and employment at half the usual 
remuneration; however, is not incompatible with a 
determination of unemployability if the restriction to 
securing or retaining better employment is due to disability.  
See 38 C.F.R. § 4.17(a) (2000).

While the Board notes that the veteran's disabilities fail to 
meets the minimum schedular rating for consideration of a 
nonservice-connected pension, the Board finds that the 
medical evidence reflects that the veteran is unable to 
secure and follow substantially gainful employment by reason 
of his nonservice-connected disabilities.  In making this 
decision, the Board is persuaded by a September 1992 letter 
from the veteran's treating physician at the VA 
Rehabilitation Medicine Clinic, who indicated that the 
veteran's clinical condition and treatment for multiple joint 
complaints of the knees, elbows, shoulders, left hip, and 
right hip caused him to be permanently and totally disabled 
for pension purposes.  

The Board has also compared the findings of a March 1992 VA 
examination,  undertaken just shortly before the September 
1992 letter from Rehabilitation Medicine finding the veteran 
totally disabled, and the more recent November 1999 VA 
examination, which did not specifically address the issue of 
the veteran's unemployability, and notes that the physical 
findings are essentially unchanged between the two.  Because 
the March 1992 findings led to a medical conclusion that the 
veteran was totally disabled for pension purposes, and the 
November 1999 findings are essentially the same, the Board is 
compelled to find that the veteran remains totally disabled 
for pension purposes.  Also, the Board notes that there is no 
intervening medical opinion to the contrary.  

Of note, the most recent VA examiner noted that the veteran 
worked part time as a maintenance man.  The examiner stated 
that there was no need to address the issue of 
unemployability since the veteran was employed.  However, the 
fact that the veteran is employed is not dispositive of his 
ability to maintain substantially gainful employment.  
Therefore, when all of the veteran's disabilities are 
considered, in concert with his age, education, and 
occupational background, the evidence is at least in 
equipoise as to whether the veteran is entitled to a 
permanent and total disability evaluation for pension 
purposes.  Accordingly, resolving doubt in the veteran's 
favor as required by the regulations, the Board finds that he 
is entitled to a permanent and total disability evaluation 
for pension purposes.

Finally, during the pendency of this appeal, there was a 
significant change in the law.  Specifically, on November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, which, among other things, redefined 
the obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The law is applicable to all claims filed 
before the date of enactment but not yet final as of that 
date.  See 38 U.S.C.A. § 5103A (West 2001).  Additionally, in 
August 2001, VA issued regulations implementing the 
provisions of VCAA "to establish clear guidelines consistent 
with the intent of Congress regarding the timing and the 
scope of assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits."  See 66 
Fed. Reg. 45620-45632 (Aug. 29, 2001).  Inasmuch as the Board 
is allowing the benefit sought on appeal, the veteran will 
not be prejudiced by the Board's decision even if the notice 
and duty to assist provisions contained in the new law have 
not been completely satisfied.


ORDER

A permanent and total disability rating for pension purposes 
is granted, subject to regulations governing the award of 
monetary benefits.



		
	Gary L. Gick
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you

 

